[DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13874
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:15-cr-00019-SPC-MRM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

PATRICK TOWNS,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                          (September 20, 2016)

Before WILSON, WILLIAM PRYOR, and MARTIN, Circuit Judges.

PER CURIAM:
      Patrick Towns pleaded guilty to possessing, in violation of 18 U.S.C.

§ 922(g)(1), a firearm after a felony conviction. On appeal, Towns challenges his

conviction and his sentence. We affirm.

      First, challenging his conviction, Towns argues that § 922(g) is

unconstitutional. However, acknowledging that United States v. Lopez, 514 U.S.
549, 115 S. Ct. 1624 (1995), forecloses his argument, Towns raises the argument

solely for the purpose of “preserving” it in the event of future reconsideration of

Lopez. See also United States v. Jordan, 635 F.3d 1181, 1189 (11th Cir. 2011)

(“We have repeatedly held that Section 922(g)(1) is not a facially unconstitutional

exercise of Congress’s power under the Commerce Clause because it contains an

express jurisdictional requirement.”). Towns fails to offer an argument justifying

reconsideration of Lopez.

      Second, challenging his sentence, Towns argues that “aggravated assault”

under § 784.021 of the Florida Statutes fails to constitute a “crime of violence,” a

conviction for which contributes to the Sentencing Guidelines’ recommendation of

a lengthier sentence. See U.S.S.G. § 2K2.1(a)(2). Our precedent squarely

forecloses this argument. We have held that “a Florida conviction for aggravated

assault under § 784.021 is categorically a violent felony under the” Armed Career

Criminal Act, In re Hires, 825 F.3d 1297, 1301 (11th Cir. 2016), and we interpret




                                          2
“crime of violence” “in the same manner as” “violent felony,” see United States v.

Matchett, 802 F.3d 1185, 1194–95 (11th Cir. 2015).

       Finally, Towns argues that his sentence is procedurally and substantively

unreasonable.1 Arguing that his sentence is procedurally unreasonable, Towns

asserts that the district court failed to consider “the history and characteristics of

the defendant,” a factor that a sentencing court must consider under 18 U.S.C.

§ 3553(a). See Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007)

(holding that “failing to consider the § 3553(a) factors” constitutes procedural

error). Specifically, Towns asserts that the district court failed to consider the

“progressive” nature of his lupus, an autoimmune disease. The district court’s

comment that it considered the § 3553(a) factors is sufficient to fulfill its obligation

to consider the § 3553(a) factors. See United States v. Docampo, 573 F.3d 1091,

1100 (11th Cir. 2009) (citing United States v. Booker, 543 U.S. 220, 125 S. Ct. 738

(2005)). Further, the transcript of Towns’s sentencing reveals that, although the

district court during sentencing never mentioned specifically the progressive nature

of Towns’s lupus, the court discussed and considered his disease. The presentence

investigation report details the progressive nature of Towns’s lupus, and Towns

explained during sentencing this nature of his disease. Towns fails to establish that
       1
          The government suggests applying a plain-error standard of review to the argument that
the sentence is procedurally unreasonable and applying an abuse-of-discretion standard of review
to the argument that the sentence is substantively unreasonable. Because Towns’s arguments fail
regardless of the standard of review, we need not decide which is the correct standard in this
case.
                                               3
the district court neglected to consider “the history and characteristics of the

defendant.”

      Towns argues that his sentence is substantively unreasonable given the

“progressive” nature of his lupus. In considering the substantive reasonableness of

a sentence, we must consider the “totality of the circumstances.” Gall, 552 U.S.

at 51, 128 S. Ct. at 597. If “the district court imposes a sentence within the

advisory Guidelines range, we ordinarily will expect that choice to be a reasonable

one.” Docampo, 573 F.3d at 1101 (quoting United States v. Talley, 431 F.3d 784,

788 (11th Cir. 2005) (per curiam)). A review of the transcript of Towns’s

sentencing reveals that the district court not only extensively considered Towns’s

lupus but imposed the lowest end of the range recommended by the Sentencing

Guidelines. Given the totality of the circumstances, the sentence is substantively

reasonable.

      AFFIRMED.




                                           4